DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s amendment of claims 6-8 and 11-13, and cancellation of claim 1-5, 10 and 15 in “Claims - 02/09/2021” is acknowledged. 
This office action considers claims 6-9 and 11-14 pending for prosecution.
Withdrawn of Claim Rejections - 35 USC § 101 
Applicant’s argument and clarification, “Independent claims 6 and 11 are amended to recite additional elements “ in the “Remarks - 02/09/2021 - Applicant Arguments/Remarks Made in an Amendment“, have been reconsidered in light of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) in combination of (October 2019 Patent Eligibility Guidance Update i.e., October 2019 Update), and found the arguments is persuasive, specifically,  amendment of claims 1 and 11 with limitation, inter alia, “select an existing training dataset of the plurality of existing training datasets based on the consumption of the computing resources and the average accuracy; modify the dynamic learning rate  by an amount proportional to a ratio of Ai/Aavg, wherein the modification of the R increases a step size for a processing of a next epoch;” are recited in positive way that impose limits on the abstract ideas  to integrated the abstract idea into practical application within the premises of “combination of the recited features allows the gradient descent to reach the global 
Therefore claims 6, 11 are recited in positive way that impose limits on the abstract ideas  to integrated the abstract idea into practical application within the context of revised step 2A Prong-2. In view of the above, the rejection, in the “Non-Final Rejection - 12/18/2020 “, under 35 U.S.C 101, for the claims 6-8 and 11-14 have been withdrawn.
Reasons for Allowance
Claims 6-9 and 11-14 are allowed over the prior art of record based on the reasons below.  
The following is an examiner’s statement of assessment, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for distinguishing subject matter or all the details why the claims are of distinguished subject matter and has not been written to specifically or impliedly state that all the reasons for distinguished subject matter are set forth (MPEP 1302.14).
Regarding amended independent claims 6 and 11, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program i) and an accuracy  of the outcome for the epoch, wherein the area minimized equals 
    PNG
    media_image1.png
    29
    72
    media_image1.png
    Greyscale
 , wherein J(θ) is an error function and the Ai is an area under the J(θ) in a range from a to b; determine whether a set of conditions are met, the set of conditions comprising: whether Ai is less than an average area (A_avg); and whether the accuracy is within a predetermined threshold; when the set of conditions are not met, calculate a new θ, comprising: modify the dynamic learning rate β by an amount proportional to a ratio of Ai/A avg, wherein the modification of the β  increases a step size for a processing of a next epoch; and  calculate the new θ using a combination of the α and the modified (β)  according to  
    PNG
    media_image2.png
    21
    236
    media_image2.png
    Greyscale
 input the next epoch of the plurality of epochs into the new neural network; and repeat the processing of the next epoch by the new neural network using the new θ, the calculating of the Ai and the accuracy of the outcome for the next epoch, the determining whether the set of conditions are met, the modifying of the β, and the calculating of the new θ until the set of conditions are met” as recited in claim 6, and variation of those in claims 11.
The prior art made of record and not relied upon (US 20190095794 A1 to Aldana López; Rodrigo et al.) is considered pertinent to applicant's disclosure and substantially discloses in Figures 2-6 and in  paragraphs [0030-0050]  the limitations with the exception of the limitations described in the preceding paragraph. See form PTO-892.
Aldana López; Rodrigo et al. discloses a computer program product comprising a computer readable storage medium having program ([0085]) instructions embodied 
generate a plurality of  epochs of a new training dataset for training a new neural network ([0052]); 
set an initial value ([0057]) for a constant learning rate (α)  in the set of weights; and add an initial value for a dynamic learning rate (β); 
 input  the epoch of a-the plurality of epochs into  the new neural network ([0037]);  
determine whether a set of conditions are met ([0030]), the set of conditions comprising: whether Ai is less than an average area (A_avg); and whether the accuracy is within a predetermined threshold ([0041]).
Claims 2-10 and 12-14 inherits the distinguishable subject matters from claims 6 and 11 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896
February 22, 2021